Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 1 of 28 Page ID #:649




                       EXHIBIT H
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 2 of 28 Page ID #:650



   IN THE SUPERIOR COURT OF THE
   STATE OF CALIFORNIA
   IN AND FOR THE COUNTY OF SANTA CLARA
   THE PEOPLE OF THE STATE OF CALIFORNIA,
                                       )
                                       )
                      PLAINTIFF,       )     REPORT OF
                                       )     PROBATION OFFICER
             vs.                       )     No.: C1894831
                                       )     March 14, 2019
   JOEL ORTIZ,                         )     E. West, D.A.
      AKA: None                        )     D. Dawson, P.D.
                      DEFENDANT,       )
                                       )
                                       )


                                   COURT DATA

   SENTENCING COURT: Honorable Edward F. Lee

   CHARGE:     Counts One, Thirteen, and Forty-Two, each Section
               530.5(a) of the Penal Code (Using Personal Identifying
               Information Without Authorization)

               Counts Two, Thirty-One, and Forty-Three, each Section
               502(c)(1)(A) of the Penal Code (Computer Crime -
               Altering and Damaging Computer Data With Intent to
               Defraud or Obtain Money or Other Value) (See
               Supplemental Information)

               Counts Tweleve, Thirty-Two, Thirty-Five, and Forty-
               Four, each Section 487(a) of the Penal Code (Grand
               Theft of Personal Property of a Value Over Nine Hundred
               and Fifty Dollars)

               (All) With Allegations of Sections 186.11(a)(1) and
               186.11(a)(2) of the Penal Code (Aggrevated Whilte
               Collar Crime - Adds 2, 3, 5 years)


   PRIORS:     None
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 3 of 28 Page ID #:651
   In the Case of JOEL ORTIZ
   Docket #: C1894831                                         March 14, 2019

   PROBATION ELIGIBILITY:      Limited eligibility pursuant to Section
                               1203.045(a) of the Penal Code


    DATE OF OFFENSE: (Counts One and Two)

                        On or about and between February 12, 2018 and
                        March 19, 2019

                        (Counts Twelve and Thirteen)

                        On or about May 16, 2018

                        (Count Thirty-One)

                        On or about and between May 1, 2018 and May 30,
                        2018

                        (Count Thirty-Two)

                        On or about and between May 15, 2018 and May
                        30, 2018

                        (Count Thirty-Five)

                        On or about and between June 24, 2018 and July
                        24, 2018

                        (Counts Forty-Two, Forty-Three, and Forty-Four)

                        On or about May 2, 2018

    DATE OF ARREST:     July 12, 2018 (See Supplemental Information)


   CONVICTION:    Pled Nolo Contendere and admitted allegations on
                  January 24, 2019, pursuant to Section 859a of the
                  Penal Code.

   CONDITIONS:    10 years State Prison, Top; Harvey Stipulation as to
                  remaining Counts

   REMAINING CHARGES:      Counts Three, Five, Seven, Nine, Fifteen,
                           Seventeen, Nineteen, Twenty-One, Twenty-




                                        2
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 4 of 28 Page ID #:652
   In the Case of JOEL ORTIZ
   Docket #: C1894831                                         March 14, 2019

                           Three, Twenty-Five, Twenty-Seven, Thirty,
                           Thirty-Three, Thirty-Six, Thirty-Eight, and
                           Forty, all Section 530.5(a) of the Penal
                           Code; Counts Four, Six, Eight, Ten,
                           Fourteen, Sixteen, Eighteen, Twenty, Twenty-
                           Two, Twenty-Four, Twenty-Six, Twenty-Eight,
                           Thirty-Four, Thirty-Seven, Thirty-Nine, and
                           Forty-One, each Section 502(c)(1)(A) of the
                           Penal Code; Counts Eleven and Twenty-Nine,
                           each Section 487(a) of the Penal Code,
                           submitted for dismissal at the time of
                           Sentencing.

   DAYS IN CUSTODY: (Counts One, Two, Thirteen, Thirty-One, Forty-
                    Two, and Forty-Three)

                       246 actual days, 246 days – 4019 PC, 492 total
                       days; presently in custody.

                       (Counts Twelve, Thirty-Two, and Thirty-Five,
                       and Forty-Four)

                       0 actual days, 0 days – 4019 PC, 0 total days;
                       presently in custody. (Due to consecutive
                       Sentencing)

   AGE & DATE OF BIRTH:      21; February 20, 1998; Boston, Ma.

   CODEFENDANTS & STATUS:

   None

   SUPPLEMENTAL INFORMATION:

   The defendant is not eligible for sentencing pursuant to Section
   1170(h) of the Penal Code.

   (Date of Arrest)

   The defendant was arrested solely on an outstanding Warrant in
   the present matter on July 12, 2018, in Los Angles, California.
   He remained in custody there until he was transported to Santa
   Clara County Jail, where he was booked into custody on July 18,
   2018.




                                        3
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 5 of 28 Page ID #:653
   In the Case of JOEL ORTIZ
   Docket #: C1894831                                         March 14, 2019

   PROHIBITED PERSONS RELINQUISHMENT (PPR) INFORMATION:

   The form was completed on January 24, 2019 indicating the
   defendant does not own, possess, or have under his or her
   custody or control any firearms. A query of the Automated
   Firearms System (AFS) conducted on January 28, 2019 revealed
   there are no firearms registered to the defendant.

   SUMMARY OF OFFENSE:

   According to Regional Enforcement Allied Computer Team (REACT)
   task force case number 2018-0018, on February 12, 2018, victim
   Mitch Liu's cellular telephone (cell phone) ceased working. He
   telephoned his service provider, AT&T, and was told an
   individual, later identified as the defendant, entered an AT&T
   store, presented identification and a Social Security number,
   and obtained a new SIM card which allowed him to control victim
   Liu's cell phone. Further, the defendant reset the password and
   gained access to victim Liu's secondary Gmail accounts. Victim
   Liu was able to block the defendant's actions. He then
   contacted AT&T, and regained control of his cell phone.

   On March 19, 2018, victim Liu received a text message from AT&T
   indicating his account passcode had been changed. It was
   learned the defendant again gained access to the victim's two
   primary electronic mail (e-mail) accounts, which contained most
   of victim Liu's financial and personal indentifying information.
   The defendant changed passwords and took control of victim Liu's
   social media accounts, as well as the victim's 2 Factor
   Authenticator (2FA) security mechanism, and reset the passwords
   of victim Liu's cryptocurrency exchanges. In reviewing his
   accounts, victim Liu found the defendant stole approximately
   $10,000 in cryptocurrency.

   Victim Liu closed the existing AT&T account in his wife's name,
   through which his cell phone number had been obtained, and
   received a new cell phone number. On March 20, 2018, victim Liu
   answered an incoming call on his wife's cell phone, which
   originating from victim Liu's defunct cell phone number
   associated with the closed account. The caller, later
   identified as the defendant, who asked for victim Liu, was
   described as having a voice sounding "…like a voice changer…"
   was used to make the call. Victim Liu disconnected the call, as
   well as several subsequent calls made by the defendant. The
   defendant then sent victim's Liu's daughter a text message.
   According to the report, the victim's daughter responded to the



                                        4
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 6 of 28 Page ID #:654
   In the Case of JOEL ORTIZ
   Docket #: C1894831                                         March 14, 2019

   text message, "Hi Daddy love you." The defendant text back, "hi
   sammie love you TELL YOUR DAD TO GIVE US BITCOIN."
   Impersonating the victim, the defendant began direct messaging
   victim Liu's contacts in his social media accounts asking to
   borrow cryptocurrency.

   On May 5, 2018, a Search Warrant was obtained for the collection
   of information related to victim Liu's AT&T cell phone account.
   The resulting records revealed two International Mobile
   Equipment Identity (IMEI) numbers, were being used with victim
   Liu's cell phone. A subsequent internet search conducted by
   police indicated both IMEI numbers were related to Samsung
   Android cell phones. Investigators contacted victim Liu, who
   confirmed he had never used Samsung cell phones. Using mapping
   software, police plotted locations for calls placed on the
   victim's cell phone and determined on February 12, 2018, the
   defendant was using the victim's cell phone in Boston,
   Massachusetts.

   On May 22, 2018, a Search Warrant was obtained, directing
   Google, Incorporated to identify accounts associated with the
   defendant's devices based on the IMEI numbers as well as account
   content from November 12, 2017 through May 22, 2018. The
   results revealed three e-mail accounts associated with one or
   both of the numbers during the given time frame, one of which
   was a Gmail account frequently used by the defendant. The
   results of the search history provided by Google, indicated a
   search of victim Liu's name as well as references to
   Massachusetts.

   Further analysis of the Google data provided investigators
   indentifying information including an e-mail containing a
   photograph depicting the defendant holding a Massachusetts
   Identification Card (M.I.D), which also displayed his
   photograph, date of birth, and Boston address. Also found were
   e-mails from Coinbase regarding account activity in a Coinbase
   account identified by the defendant's e-mail address. Numerous
   e-mails were found which showed hundreds of thousands of dollars
   worth of cryptocurrency had been transferred into an accounted
   associated with the defendant's e-mail. Police located was an
   e-mail containing information on "SIM swapping…" an account
   takeover technique utilized in executing the offenses against
   victim Liu, as well as e-mails confirming purchase and/or lease
   of numerous domain names typically used for "phishing" purposes,
   and used to takeover accounts.




                                        5
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 7 of 28 Page ID #:655
   In the Case of JOEL ORTIZ
   Docket #: C1894831                                         March 14, 2019

   Police obtained a Search Warrant for information related to the
   defendant's known e-mail addresses associated with Coinbase and
   Bittrex. On June 16, 2018, police learned over $550,000 worth
   of various cryptocurrencies had filtered through the Bittrex
   account which at the time, was "…essentially empty." A response
   obtained from Binance provided account activity consisting of
   over $620,000 having been filtered through the associated with
   the defendant's Gmail account. At the time of the inquiry, the
   account was empty. Binance provided a customer due diligence
   image consisting of a photograph of a person who appeared to be
   the defendant, holding a United States passport bearing the
   defendant's name, date of birth, and Boston address.

   On June 18, 2018, officers received information from Coinbase
   related to an "@live.com" e-mail address linked to an account
   belonging to the defendant, with customer due diligence
   information consisting of a photograph of a person who appeared
   to be the defendant holding a M.I.D. card, also bearing his
   personal information. Investigators learned the account had
   sold more than $237,000 in Bitcoin, over $48,000 in Ether, and
   over $14,000 in Litecoin cryptocurrency since the opening of the
   account in November of 2014.

   Also located in the defendant's Gmail account, were e-mails
   linked to PayPal accounts. A Search Warrant for the PayPal
   accounts associated with the Gmail and "@live.com" e-mail
   addresses was obtained. On June 14, 2018 and June 18, 2018,
   officers received information from PayPal which revealed five
   accounts linked to the defendant, with customer due diligience
   consisting of a photograph of the M.I.D. with the defendant's
   information and a photograph of mail from PayPal, addressed to
   the defendant, at his Boston address. In what appeared to be
   the defendant's primary PayPal account, investigators located
   transactions consisting of several withdrawals to a bank account
   in the defendant's name, $59,000 in payments to Airbnb,
   approximately $72,000 in payments to "Stop N' Shop" at a
   different e-mail address, and "numerous other payments of
   thousands of dollars at a time…to varous individuals." Further
   revealed was a subsequent account with an e-mail address
   "@live.fr," used to purchase 14 SIM cards. It was also learned
   the "@live.com" address was linked to "Lon Frye" with an address
   in Texas and an associated address listed as the defendant's
   address. As a result of these findings, officers believed the
   defendant took control of victim Liu's cell phone, e-mail and
   social media accounts, and stole from him, approximately $10,000
   in cryptocurrency.



                                        6
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 8 of 28 Page ID #:656
   In the Case of JOEL ORTIZ
   Docket #: C1894831                                         March 14, 2019

   Investigators sent a request to AT&T, asking for any and all
   accounts connected to the IMEI numbers used to overtake victim
   Liu's cell phone, and learned approximately 40 AT&T customers
   had the IMEI numbers attached to their accounts from November
   19, 2017 through June 7, 2018. On June 21, 2018, police began
   calling the telephone numbers listed on each of the AT&T
   accounts to determine if the account holders had been
   victimized. According to the report, all of the victims' cell
   phones had been taken over by the defendant through a process
   termed "SIM swapping," wherein a customer service agent of a
   cell phone carrier, believes the legitimate account holder is
   contacting them, requsting a new SIM card to regain access to
   their lost mobile device. As a result, the newly issued SIM
   card allows the unauthorized user to impersonate the victim and
   utilize the victim's cell phone number to request changes to
   account settings.

   Police contacted victim Seth Shapiro, who stated on May 16,
   2018, he was at the Consensus NY Cryptocurrenty Conference
   (CNCC) in New York, when he lost cell phone service. He knew
   his information had been "hacked" as he heard of this having
   happened to others in the "cryptocurrency world." He went to a
   nearby AT&T store to restore his cell phone; however, the
   password to his e-mail account had been changed. He learned the
   defendant accessed his cryptocurrency accounts as result, and
   stole approximately 1200 Ethereum ($500,000 in cryptocurrency)
   from his Bittrex acount, and $400,000 from a Wax cryptocurrency
   account. Victim Shapiro stated he raised approximately $700,000
   to $1 million in cryptocurrency for a project he was
   undertaking, which was comingled with his personal
   cryptocurrency. He approximated a total loss of $1.7 million in
   cryptocurrency, $1 million of which consisted of his personal
   funds.

   Investigators spoke to victim Fiorenzi Villani, who stated while
   attending the CNCC in New York on May 14, 2018, he lost cell
   phone service, and knew his telephone had been "hacked." He
   went to a nearby AT&T store, where an employee advised the
   victim's SIM card had been switched to another cell phone.
   Victim Villani stated his Gmail account was compromised, which
   he believes the defendant gained access to by resetting the
   passwords using a 2FA password reset in combination with his
   cell phone number. Victim Villani denied experiencing financial
   loss.

   Victim Chris Kitze was interviewed by police and stated on March
   2, 2018, his cell phone was overtaken and his service ceased.


                                        7
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 9 of 28 Page ID #:657
   In the Case of JOEL ORTIZ
   Docket #: C1894831                                         March 14, 2019

   He received messages indicating his Yahoo and Gmail passwords
   had been changed, precluding him from accessing the accounts.
   Victim Kitze reported he was advised by an AT&T representative,
   an individual entered an AT&T store in Georgia and performed a
   "SIM swap." Victim Kitze eventually regained cell phone service
   and on May 14, 2018, while attending the CNCC in New York, he
   again lost cell phone service. He learned the defendant changed
   the passwords to his Twitter, Yahoo, and Gmail accounts and was
   again unable to access them. He reported he eventually regained
   access to his accounts and did not suffer any financial loss.

   Officers spoke to victim Mark Stickney, who reported on May 12,
   2018, his cell phone service ceased. He went to an AT&T store
   where he was informed an individual transferred his cell phone
   number to a different SIM card. The victim's Gmail account was
   compromised and his Twitter account was overtaken by the
   defendant by means of 2FA password reset. The defendant began
   direct messaging people related to the victim's
   Twitter account and attempted to sell the victim's Twitter
   username. Victim Stickney told police he was able to regain
   access to his accounts and did not suffer financial loss.

   Victim Jagdeep Sidhu was contacted by investigators and reported
   on May 15, 2018, his cell phone service stopped. He went to an
   AT&T retailer to obtain a new SIM card. His Gmail, Facebook,
   and Instagram accounts were overtaken by the defendant, causing
   the victim to lose access to said accounts. Victim Sidhu stated
   he had a Coinbase cryptocurrency account which the defendant
   accessed, but was unsure the amount of cryptocurrency available
   and did not believe it was worth the effort to pursue.

   Police contacted victim Jeromy Johnson, who advised on March 6,
   2018, his cell phone lost service. The following day he went to
   an AT&T store and "…got his phone number back;" however, the
   defendant took control of the victim's Facebook account and
   began direct messaging his Facebook contacts. One of the
   victim's friends, sent the defendant approximately 10 Bitcoin
   valued at approximately $100,000.

   Victim Tina Hui, told police on November 20, 2017, she logged
   out of her primary Gmail account. After attempts to log in to
   the account indicated she was using an incorrect password, she
   received notification she had changed her Gmail password four
   hours prior. Victim Hui requested her account password be reset
   and waited for a 2FA text message. When the victim did not
   receive a text message, she realized her cell did have service.
   She went to an AT&T store where an employee informed her someone


                                        8
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 10 of 28 Page ID
                                  #:658
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 had gone into an Oakland store where a SIM swap occurred.
 Victim Hui advised the defendant accessed her Coinbase
 cryptocurrency account, as she received a message she had been
 logged out of the site. She sent an e-mail to Coinbase
 notifying them of the unauthorized access to her account.
 Victim Hui did not believe she sustained any loss of
 cryptocurrency.

 On July 10, 2018, an AT&T investigator provided police with call
 record details involving the IMEI numbers used to overtake the
 victims' cell phones. It was learned the majority of text
 messages to several victims originated from a telephone number
 used solely to send text messages, called a "short code" number.
 Officers were able to identify some of the companies responsible
 for sending the text messages; however, some short code
 telephone numbers were unidenifiable. Based on their training
 and experience, investigators believed these messages originated
 from autmated services frequently used for identity
 verification.

 During the time the defendant controlled several of the victims'
 cell telephones, all telephones received multiple text messages
 while no text messages were sent from the cell phones. Based on
 the volume of text messages the defendant received, the short
 time he controlled the victims' accounts, as well as the
 majority of text messages originating from short code numbers,
 officers deduced once he gained control of a victim's cell phone
 account, the defendant attempted to log into their other
 accounts. Police believed the defendant was able to do this
 either by receiving a 2FA text message from individual websites
 sent via text message to the AT&T account controlled by the
 defendant, or the specific website text a code allowing the
 defendant to reset the passwords on-line.

 Further investigation was conducted by police and on July 11,
 2018, a Warrant for the defendant's arrest was issued. On July
 12, 2018, REACT task force investigators and members of the Los
 Angeles Airport Police arrested the defendant at Los Angeles
 International Airport. He was taken to a nearby security office
 where his two carry-on bags and over $250,000 in cryptocurrency
 was seized.

 Police advised the defendant of his rights, which he stated he
 understood. The defendant told officers he had been in Los
 Angeles for approximately one month "partying" with friends. He
 said was an unemployed student entering his junior year at the
 University of Massachusetts-Boston, majoring in Information


                                     9
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 11 of 28 Page ID
                                  #:659
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 Technology. He claimed he was an early investor in Bitcoin
 which was the source of his income; however, he refused to state
 the amount of cryptocurrency he possessed. He disclosed he
 stored his cryptocurrency on a Leger Nano hardware wallet.

 Officers told the defendant they were investigating
 cryptocurrency thefts in which he denied involvement saying,
 "…it was too difficult to do and he wasn't smart enough." He
 said he purchased "a lot" of SIM cards which he resold. Police
 then accused the defendant of being responsible for the thefts
 and he replied, "I want to help you…I was lying before."

 The defendant advised in October of 2017, he had a Verizon Droid
 cell phone and was asked by a friend to contact Verizon and
 place a SIM card in a Verizon compatible cell phone for the
 purpose of stealing money. His friend provided him with a
 "PIN," which officers believed was the PIN number required to
 access a victim's cell phone account. The defendant denied
 having received any payment for this transaction. According to
 the report, police believed this began the defendant's
 involvment in the present offenses; however, the defendant
 invoked his right to remain silent prior to police clarify this
 information.

 The report next indicates police asked the defendant for the PIN
 code for his iPhone, which he refused to provide. He gave
 officers the passcode for his Ledger Nano wallet which contained
 approximately $200,000 in DASH, $50,000 in NEO, and $19,000 in
 GAS cryptocurrencies. He told investigators this was what
 remained from the cryptocurrency thefts subsequent to his having
 spent a portion of the funds as well as the significant
 depreciation of its value. According to the report, the
 defendant's primary role in the commission of the thefts was to
 possess cell phones, obtain SIM cards, and provide the card
 numbers to "someone else" for the overtaking of victims' cell
 phones. Police learned the defendant's co-conspirators had
 contacts who could access tools used by employees of cell phone
 service providers, to conduct the SIM swap. Once the swap was
 completed, the defendant received a 2FA text message code on his
 cell phone which he gave to others for the purpose of "hacking"
 into victims' accounts. The total amount of cryptocurrency
 stolen was evenly distributed amongst all involved in the SIM
 swap. The defendant reported the highest earning SIM swap in
 which he was involved, occurred approximately 3 to 4 months
 prior and yielded him $1 million after he and co-conspirators
 stole $5 million in "Tether" cryptocurrency from a single
 person. The "Tether" was later frozen, and he and his co-


                                     10
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 12 of 28 Page ID
                                  #:660
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 conspirators ultimately stole $2 to $3 million in
 cryptocurrency.

 The defendant reported he committed these offenses approximately
 one time per day and estimated a success rate of 1 in 50
 attempts made. He participated in the scheme because it was
 "easy money;" however, he had recently contemplated ending his
 participation, saying he was feeling badly about stealing money
 from others, and acknowledged the similiarities between a
 residential burglary and theft of cryptocurrency and believed
 they should be punished similarly.

 The defendant refused to provide passwords to his iPhone and
 MacBook computer. The defendant asked to speak to a lawyer, and
 investigators ceased their questioning.

 On August 27, 2018, REACT investigators were contacted by a
 United States Secret Service Agent regarding a SIM swapping case
 related to victim Basu Saswata, who resided in Cupertino. REACT
 officers telephoned victim Saswata, who said on May 2, 2018, an
 unknown individual was able to control his AT&T cell phone
 account via SIM swap. Shortly afterward, his Yahoo and Gmail
 addresses were accessed without authorization. The victim's
 Gmail account contained specific information related to accessed
 his cryptocurrency wallets. The wallets were then accesses by
 an unauthorized user during which 9000 DASH (approximately $4.4
 million USD) and 1287 ETH coins (approximately $867,000 USD)
 were stolen. A portion of the stolen DASH was traced to a
 Binance deposit address and Ledger Nano S wallet address
 belonging to the defendant. Police also analyzed chat log data
 in which the defendant discussed the theft.

 On August 27, 2018, victim Saswata's cell phone number was given
 to an AT&T investigator, who informed police the IMEI number,
 unique to the victim's telephone, had been used illegally to
 access cell phone numbers in California, Nevada, Washington
 State, and New York.

 Further investigation into stolen DASH, led officers to Binance
 cryptocurrency exchange associated with the defendant's Gmail
 account. They learned on on May 2, 2018, victim Saswata
 incurred a loss of approximately $4,355,021, while the defendant
 received a deposit into his Binance account of approximately
 $372,246. Police also reviewed chat information obtained from
 the Bureau of Homeland Security, and located several chats
 linking the defendant to the theft, including conversations
 wherein the defendant detailed the laundering of the stolen


                                     11
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 13 of 28 Page ID
                                  #:661
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 cryptocurrency, after the theft occurred. Based on this
 information, police believed the defendant was responsible for
 the SIM swapping of victim Saswata's cell phone and subsequent
 theft of his cryptocurrency.

 VICTIM’S STATEMENT:

 Correspondence has been sent to the victim(s) in this case
 advising of the date, time, and place of sentencing, the right
 to be present and to be heard pursuant to Section 1191.1 and
 1191.2 of the Penal Code, as well as requesting information
 regarding any losses suffered.

 (Counts One and Two; Counts Three, Five, Seven, Nine, and Eleven
 – Harvey Stipulation)

 On March 1, 2019, this Officer left a voicemail message for
 victim Mitch Liu, requesting a return call. This Officer then
 sent him an e-mail requesting contact as well. As of the
 writing of this report, a response was not received. On March
 6, 2019, this Officer received information from DDA West,
 indicating a loss sustained by this victim in the amount of
 $10,000. A CR-110 in said amount is attached for the Court’s
 consideration.

 (Counts Twelve and Thirteen; Count Fifteen - Harvey Stipulation)

 On February 28, 2019, this Officer spoke to victim Shapiro who
 declined to provide a verbal statement of loss, saying he would
 submit a written statement via e-mail.

 On March 5, 2019, this Officer received an e-mail from victim
 Shapiro, which included a statement regarding impact and loss as
 well as other documentation, which has been reviewed and
 considered by this Officer. Said information is also attached
 for the Court’s review. In his statement, the victim asserted a
 loss of various forms of cryptocurrency totaling $1,757,259.33,
 which is in-line with DDA West’s estimate of loss incurred as
 more than $1.7 million; however, based on travel costs related
 to the offense, as well as legal and investigative fees
 sustained, victim Shapiro listed a total loss of $1,807,309.33,
 for which a CR-110 is attached for the Court’s consideration.

 The victim explained he is a 54 year-old husband and father of
 two. He is an Adjunct Professor in Cinematic Arts, an author,
 and has won two Emmy awards for his work in entertainment
 technology. He stated he had an “…unfathomable amount of


                                     12
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 14 of 28 Page ID
                                  #:662
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 personally identifiable information…taken from me, including
 thousands of e-mails, my family’s passport information, and
 other business and family information.” He explained the
 impact of the offense on his life has been “…horrific…” and “In
 addition to destroying my life and stealing thirty-years of
 retirement savings [the defendant] and his co-conspirators have
 decimated the lives of my family members and close
 friends…people lost their jobs as a direct result of this
 massive theft. One business was destroyed and a second faces
 layoffs.”

 The victim indicated the currency stolen from his on-line
 account “…was most of my life savings and investment assets…the
 money I used to pay my rent, my children’s tuition, and my
 family’s health insurance…[and is]…in desperate and immediate
 need of the expected returns and proceeds…” to care for himself
 and his family.

 The victim asserted he has been experiencing extreme depression,
 anxiety, loss of sleep, and trouble concentrating on issues
 other than financial. He claimed, “Despite the passage of time,
 my fear and anxiety have remained because the attacks have
 continued and my information is irretrievable from the
 criminals…” He expressed concern that even with the return of
 the currency stolen, his personal and professional information
 “…is lost to the dark web forever. I may never know the extent
 to which my digital presence has been compromised.”

 The victim added, “It’s unfortunate that [the defendant] chose
 to use his exceptional skills in both computer science and
 social engineering to exploit and steal from others, rather than
 to aid in the ongoing societal efforts to improve the flaws in
 our increasingly technological society…I believe [the defendant
 and co-conspirators] could have helped technologists and service
 providers address some of the most glaring cybersecurity
 weaknesses and procedural failures…If [the defendant] is willing
 to help me and other victims [of SIM crimes] solve this problem,
 I would be willing to work with him, or find someone who will
 work with him on solving such vulnerabilities.”

 (Count Seventeen – Harvey Stipulation)

 The police report does not list contact information for victim
 Fiorenzi Villani. On February 28, 2019, this Officer confirmed
 with DDA West, she did not have alternate contact information
 for this victim. According to the police report, victim Villani
 denied having incurred any loss.


                                     13
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 15 of 28 Page ID
                                  #:663
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 (Count Nineteen – Harvey Stipulation)

 On March 1, 2019, this Officer left a voicemail message for
 victim Chris Kitze, requesting a return call. This Officer then
 sent him an e-mail requesting contact as well. As of the
 writing of this report, a response was not received.

 (Count Twenty-One – Harvey Stipulation)

 On March 1, 2019, this Officer left a voicemail message for
 victim Mark Stickney, requesting a return call. This Officer
 then sent him an e-mail requesting contact as well. As of the
 writing of this report, a response was not received.

 (Count Twenty-Three – Harvey Stipulation)

 On March 1, 2019, this Officer left a voicemail message for
 victim Jagdeep Sidhu, requesting a return call. This Officer
 then sent him an e-mail requesting contact as well. As of the
 writing of this report, a response was not received.

 (Count Twenty-Five – Harvey Stipulation)

 On March 1, 2019, this Officer spoke to victim Jeromy Johnson,
 who stated he did not incur any loss, though the rectifying of
 his accounts was time consuming. He stated the defendant’s
 impersonation of him and the resulting transfer of
 cryptocurrency his friend sent to the victim’s on-line account,
 caused the dissolution of their friendship.

 (Count Twenty-Seven – Harvey Stipulation)

 On March 1, 2019, this Officer spoke to victim Tina Hui who
 asked for time to reflect on the matter and prepare a written
 statement regarding impact as the offense occurred in 2017.
 This Officer provided her with the undersigned’s e-mail address
 for submission of the statement. As of the writing of this
 report, a response was not received.

 (Counts Twenty-Nine and Thirty – Harvey Stipulation)

 On March 1, 2019, this Officer telephoned victim Shaun Newsum;
 however, the call went unanswered and his voicemail system was
 full. This Officer then sent him an e-mail requesting contact.
 As of the writing of this report, a response was not received.




                                     14
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 16 of 28 Page ID
                                  #:664
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 (Count Thirty-Two; Count Thirty-Three – Harvey Stipulation)

 On March 1, 2019, this Officer spoke to victim Darren Marble,
 who stated he would be present at today’s Hearing. He said he
 needed time to review his records to determine the loss he
 incurred and would either submit the information to this Officer
 in writing or present it at today’s Hearing. This Officer sent
 the victim an e-mail to provide a method for his written
 submission in the event he chose not to address the Court in
 person. As of the writing of this report, a response was not
 received. On March 6, 2019, this Officer received information
 from DDA West, indicating a loss suffered by victim Marble, was
 determined to be $100,000 for which a CR-110 is attached for the
 Court’s consideration.

 (Count Thirty-Five; Count Thirty-Six – Harvey Stipulation)

 On March 6, 2019, this Officer received information from DDA
 West, indicating an estimated loss experienced by victim Elias
 Chivandro, as between $25,000 and $200,000. On March 1, 2019,
 this Officer spoke to victim Elias Chivandro, who advised the
 balance of his cryptocurrency account consisting of $285,000,
 was emptied within three transfers and in 2.5 hours. Due to the
 offense having occurred on a Sunday, he was away from his
 telephone for longer than usual and did not realize his service
 had been lost. As a result, the defendant changed the passwords
 of his cryptocurrency account and he can no longer access it.
 The victim said he worked very hard to earn the balance of the
 account and lost it all in one day’s time.

 Victim Chivandro believed the defendant to be older than his
 actual age and expressed surprise and discontentment over the
 defendant being “…so talented…” and using his knowledge to
 engage in criminal conduct. He requested restitution in the
 amount of $285,000, for which a CR-110 is attached for the
 Court’s review.

 (Count Thirty-Eight – Harvey Stipulation)

 On March 1, 2019, this Officer telephoned victim Oskar Duris, at
 the number listed in the police report; however, the call went
 unanswered and a voicemail system was not available. This
 Officer then sent the victim an e-mail requesting a response to
 discuss the offense. As of the writing of this report, a
 response was not received.




                                     15
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 17 of 28 Page ID
                                  #:665
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 (Count Forty – Harvey Stipulation)

 On March 1, 2019, this Officer telephoned victim Brad Yasar, at
 the number listed in the police report; however, the call went
 unanswered and a voicemail system was not available. This
 Officer then sent the victim an e-mail requesting a response to
 discuss the offense. As of the writing of this report, a
 response was not received.

 (Counts Forty-Two, Forty-Three, and Forty-Four)

 On March 1, 2019, this Officer spoke to victim Saswata Basu, who
 stated he incurred a loss of $5.4 million as a result of the
 offense. He said he is a business owner at which “a
 decentralized cloud,” information storage, and “a security
 wallet” are developed and sold. Due to the theft from his
 account, he was unable to hire salespeople or developers to
 further his business. After consulting with his attorney, the
 victim learned the deprivation of this funding translated in a
 potential loss of revenue for his business, 9 to 10 times the
 actual amount stolen.

 The victim said, “…it’s inconceivable the perpetrator would walk
 away with that much money and only do 10 years…” He viewed the
 potential of the defendant serving 10 years in State Prison as a
 “…small amount of time to serve…” given he has not disclosed the
 location of all of the funds stolen. Victim Basu was certain,
 based on other cases of which he was aware, the defendant could
 serve approximately 3 years of a 10 year Sentence, get out of
 custody, and access potentially millions of dollars through the
 accounts he refused to disclose. He alleged he became aware of
 new information obtained by a prosecutor in Florida, of lengthy
 chat records involving the defendant and implicating him in
 additional criminal activity. He asked why this matter had not
 been considered in the present offense, which he believed could
 have added “…charges and time…” to the defendant’s Sentence or
 “…put pressure…” on the defendant to elicit the location of
 additional funds.

 Victim Basu was upset he and the other victims were not
 consulted prior to the defendant being offered the present Plea
 Conditions and were not given access to the DDA’s Discovery,
 which he and the other victims would have been able to decipher
 and interpret. He stated it is necessary for him to spend money
 to hire a lawyer to “fight” the circumstances of this matter but
 he cannot afford to hire a lawyer considering the loss he
 incurred. Victim Basu believes he was twice victimized, once by


                                     16
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 18 of 28 Page ID
                                  #:666
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 the “hacking” of his accounts and the second in “…not being a
 voice to the DA’s Office.”

 Victim Basu remained steadfast in his belief the defendant could
 have been charged with additional offenses and could have been
 made to divulge the location of remaining cryptocurrency. On
 March 6, 2019, DDA West provided an estimate of loss suffered by
 victim Basu as nearly $5.3 million; however, in this Officer’s
 discussion with the victim, he reported a loss of $5.4 million,
 for which a CR-110 is attached for the Court’s review.

 DEFENDANT’S STATEMENT:

 On February 28, 2019, this Officer interviewed the defendant via
 videoconference at Elmwood Correctional Facility in the presence
 of his attorney, Deputy Public Defender Dawson. While the
 defendant declined to provide a statement regarding the offense,
 he agreed to provide the following social data.

 The defendant is 21 years-old, was born in Boston, and denied
 knowing his father’s identity. He denied family histories
 involving domestic violence, or sexual, physical, or emotional
 abuse.

 The defendant resides with his mother, has never been married,
 and has no children. The defendant received special education
 services during his youth as a result of developmental delays
 and issues related to a diagnosis of Autism Spectrum Disorder.
 Despite this, the defendant performed very well in high school
 and was valedictorian of his graduating class. During high
 school, he took part in different mentoring/leadership programs
 and ultimately earned a full scholarship to the University of
 Massachusetts, Boston. He was entering his junior year at the
 time of his arrest in the instant offense and was majoring in
 Information Technology.

 The defendant’s most recent and longest duration of employment
 occurred during the summer of 2016, when he was employed as a
 care provider at Child Center, a daycare facility in Boston.
 His employment ended as the position was seasonal work.

 With regard to drug and alcohol histories, the defendant denied
 a family history involving substance abuse. In discussing his
 personal history of controlled substance use, he admitted having
 ingested alcohol and marijuana first at age 20 and approximated
 his use as once per week. He denied experimentation with any
 other substances. Concerning mental health histories, he denied


                                     17
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 19 of 28 Page ID
                                  #:667
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 an existence in his family and considered his having been
 diagnosed with Autism, as a mental health disorder. He also
 expressed being depressed since being booked into County Jail;
 however, he has not sought treatment. He denied having any
 present health issues or taking any medication to treat an
 illness.

 In discussing the possible disposition of this matter, the
 defendant said he is accepting of whatever the Court deems
 appropriate. He apologized for all hardships he caused the
 victims saying he made a huge mistake and acknowledged he will
 likely be making restitution payments for the remainder of his
 life. In considering long-term plans, the defendant said he
 hopes to return to school after his release from custody and
 obtained a “good job” in order to be able to repay the victims.

 INTERESTED PARTIES:

 DPD Dawson provided a report, compiled by Dr. Leonard J. Donk,
 Ph.D., dated October 10, 2018, regarding the. On March 7, 2019,
 DPD Dawson asked this Officer to have the evaluation attached
 for the Court’s consideration. Dr. Donk’s concluding diagnoses
 consisted of the following:

    •   Autism Spectrum Disorder…Without Accompanying Intellectual
        Impairment, With Previous Language Impairment, Largely No
        Longer Impaired or Very Little Impairment;
    •   Major Depressive Disorder…Currently Severe, Without
        Psychotic Features;
    •   Adjustment Disorder, With Anxiety, Moderately Severe and
        Severe;
    •   Bipolar 1 Disorder, Most Recent Episode Manic, Severe (Rule
        Out);
    •   Depressive Personality Disorder;
    •   Self-Defeating Personality Disorder (Masochistic), with
        Schizoid and Avoidant Personality Traits.

 The entirety of Dr. Donk’s report has been reviewed and
 considered by this Officer and is attached for the Court’s
 review.

 Also submitted by DPD Dawson, are two character letters written
 by individuals who counseled the defendant during his
 participation in high school mentoring programs. Both letters


                                     18
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 20 of 28 Page ID
                                  #:668
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 have been reviewed and considered by this Officer and are
 attached for the Court’s review.

 RESULTS OF ASSESSMENT:

    •   CAIS

 As the defendant did not provide a statement regarding the
 offense, the CAIS Assessment was not utilized.

 JUDICIAL COUNCIL RULES 4.414, 4.421, 4.423: Attached

 CASE EVALUATION:

 Appearing before the Court is 21 year-old Joel Ortiz, having
 entered a Nolo Contendere Plea to three Counts of Section
 530.5(a) of the Penal Code, three Counts of Section 502(c)(1)(a)
 of the Penal Code, and Four Counts of Section 487(a) of the
 Penal Code. He also admitted an allegation of Section
 186.11(a)(2) of the Penal Code and entered a Harvey Stipulation
 to all remaining Counts.

 Between 2017 and 2018, the defendant engaged in SIM swapping,
 allowing him to use a 2FA process to overtake and change
 victims’ passwords and hack into their social media, e-mail, and
 cryptocurrency accounts. Police learned he filtered millions of
 dollars through a variety of fraudulent on-line accounts,
 through e-mail addresses, and with the use of illicit software.

 As of the writing of this report, this Officer had not received
 responses from victims Villani, Kitze, Stickney, Sidhu, Newsum,
 Duris, or Yasar. This Officer spoke to victim Hui and is
 awaiting documentation she stated she would consider submitting.
 In speaking to victim Johnson, this Officer learned he is
 denying have experienced any loss.

 Victim Marble did not provide this Officer with a specific
 request for restitution; however, he reported he would attend
 today’s Hearing. According to information provided by DDA West,
 victim Marble experienced a loss of $100,000. While this
 Officer did not receive a response from victim Liu, DDA West
 likewise provided information indicating victim Liu experienced
 a $10,000 loss.


                                     19
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 21 of 28 Page ID
                                  #:669
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019




 Victim Shapiro reported a loss of $1,807,309.44 and expressed
 the theft has caused great financial and mental difficulty for
 him and his family, as the funds taken were used to support his
 family and plan for his retirement.

 Victim Chivandro stated he worked very hard to earn the $285,000
 he put in his cryptocurrency account which was lost in three
 transactions over 2.5 hours. He was astonished to learn how
 young the defendant is and commented he was “…so talented…” and
 wasted his talent by engaging in criminal activity.

 Victim Basu stated he lost $5.4 million USD from his
 cryptocurrency account which he believed transferred into 9 to
 10 times that in lost revenue for his business. He said it is
 “…inconceivable…” the defendant could steal this amount of money
 and face the potential of “…a small amount of time…” in custody.
 Based on reports he had seen on-line or on the news, he is
 concerned the defendant will serve a significantly less time
 incarcerated and be released from Prison only to access hidden
 cryptocurrency accounts he refused to disclose when he was
 arrested. Victim Basu said he felt victimized by having his
 accounts hacked and again by feeling unheard by the District
 Attorney’s Office.

 The defendant stated he received special education services in
 his youth and was diagnosed with Autism Spectrum Disorder;
 however, he was entering his junior year at the University of
 Massachusetts – Boston, on a full scholarship, studying
 Information Technology. He apologized for the impact his
 conduct has had on the victims and hoped he could later re-
 enroll in college and get a “good job” to afford him the ability
 to repay the victims. He realizes it may take the better part
 of his life to pay-off the restitution he owes.

 The defendant lacks a prior criminal history.

 The defendant is limited in Probation eligibility pursuant to
 Section 1203.045(a) of the Penal Code. In consideration of
 Judicial Council Rules (JCR’s) 4.421 and 4.423, Circumstances in
 Aggravation and Mitigation, Aggravators outnumber Mitigators 4
 to 2 and include the callousness of the offense, the defendant
 benefiting from concurrent Sentencing when consecutive


                                     20
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 22 of 28 Page ID
                                  #:670
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 Sentencing could have been imposed, the planning and
 sophistication involved in the carrying out of the offense, and
 the offense involving the taking of a significant amount of
 money. The Mitigating factors include the defendant’s lack of a
 prior criminal history, and his acknowledgment of wrongdoing at
 the early stage of the criminal process.

 Reviewing JCR’s 4.414 Criteria Affecting Probation, the
 Favorable and Unfavorable factors are equally represented. The
 factors which favor the granting of Probation include the
 absence of a weapon in the defendant’s commission of the
 offense, his lack of a prior criminal record, and his ability to
 comply with reasonable terms of Probation. Also Favorable to
 the granting of Probation, is the likely effect of imprisonment
 on the defendant considering his age and lack of prior
 confinement history in addition to his remorsefulness and
 acknowledgment of wrongdoing.

 Conversely, the Unfavorable factors include the seriousness and
 circumstances of the instant offense as compared to similar
 crimes, the financial and emotional injury inflicted on the
 victims, the degree of monetary loss experienced by the victims,
 the defendant’s active participation in the offense, and the
 degree of sophistication demonstrated by the defendant in
 committing the offense.

 In as much as the defendant’s Probation eligibility is limited,
 and factors in favor of and against the granting of Probation
 are equally represented, consideration was given to JCR 4.413.
 Given the defendant’s youthfulness (some of the Counts occurred
 when he 19 years of age) and his lack of prior criminal history,
 he appears to overcome his Probation limitation pursuant to JCR
 4.413(c)(2)(1). To this degree, his lack of prior involvement
 in a criminal lifestyle or previous commitment to State Prison,
 coupled with his diagnosis of Autism Spectrum Disorder, and the
 victims naturally wanting to receive repayment for their loss,
 justice does not appear to be served in confining the defendant
 to State Prison. Alternatively, in considering JCR’s 4.421 and
 4.423, where Aggravators outweigh Mitigators, justice also does
 not appear served in the defendant avoiding custody time as a
 consequence of his conduct.

 As a result, it is recommended the defendant serve one year
 County Jail as to Counts One, Twelve, Thirty-Two, Thirty-Five,
 and Forty-Four, consecutive to each other, for a total term of 5


                                     21
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 23 of 28 Page ID
                                  #:671
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 years County Jail. It is further recommended the defendant be
 granted 5 years Formal Probation to include psychological
 counseling conditions, seeking and maintaining treatment with a
 psychologist and/or psychiatrist trained to address his multiple
 diagnoses, and attending school full-time or seeking and
 maintaining gainful employment. It is also recommended he be
 Ordered to adhere to full electronic search conditions. A
 natural consequence of the defendant’s criminal conduct is he
 will very likely never be employed in his chosen field. As
 such, it is hoped he will spend this time considering other
 subjects of study as possible career paths upon his release from
 custody. It is also hoped he will diligently apply himself
 toward attaining employment immediately after his release in
 order to begin the process of making the victims whole again.




                                     22
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 24 of 28 Page ID
                                  #:672
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 RECOMMENDATION:

  1.   Imposition of sentence be suspended. Formal Probation be
       granted for five years.

  2.   The defendant is ordered to go to the Probation Department
       within two (2) business days of release and thereafter as
       directed by the Probation Department. If during your term
       of probation you are deported, you must notify the
       Probation Department of your deportation within 5 days.
       While out of the country you must notify the Probation
       Department by whatever means of communication are available
       to you of your location or residence. If you return to the
       United States, you must report your re-entry to this
       country to the Probation Department within 5 days of your
       return, and report in person to the Probation Department as
       directed.

  3.   The defendant is ordered to report to the Department of Tax
       and Collections within 30 days for the completion of a
       payment plan for fines and fees.

  4.   A County Jail sentence as to Counts One, Twelve, Thirty-
       Two, Thirty-Five, and Forty-Four of one year each
       consecutive to each other be imposed. The defendant be
       granted credits.

  5.   Restitution as determined by the Court.

  6.   Restitution as determined by the Court, including but not
       limited to $10,000 to Mitch Liu.

  7.   Restitution as determined by the Court, including but not
       limited to $1,807,309.33 to Seth Shapiro.

  8.   Restitution as determined by the Court, including but not
       limited to $100,000 to Darren Marble.

  9.   Restitution as determined by the Court, including but not
       limited to $285,000 to Elias Chivandro.

 10.   Restitution as determined by the Court, including but not
       limited to $5,400,000 to Saswata Basu.


                                     23
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 25 of 28 Page ID
                                  #:673
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 11.   The defendant shall submit his/her person, place of
       residence, vehicle and any property under his/her control
       to search at any time with or without a warrant by any
       Peace Officer or any law enforcement agency.

 12.   The defendant shall as a condition of probation or
       mandatory supervision, give specific consent as that term
       is defined in Penal Code Section 1546 to any Peace Officer
       or any law enforcement agency to seize and search all
       electronic devices (including but not limited to cellular
       telephones, computers or notepads) in his/her possession or
       under his/her control to a search of any text messages,
       voicemail messages, call logs, photographs, e-mail
       accounts, social media accounts (including but not limited
       to Facebook, Instagram, Twitter, Snapchat or any other site
       which the Probation Officer informs him/her of), and/or
       applications ("apps") pertaining to said accounts at any
       time with or without a warrant.

 13.   The defendant shall further agree and specifically consent
       to provide all passwords necessary to access or search such
       electronic devices (including but not limited to cellular
       telephones, computers or notepads) and understand that
       refusal to provide the password will constitute a violation
       of the terms of his/her probation or mandatory supervision.

 14.   The defendant's computer and all other electronic devices
       (including but not limited to cellular telephones, laptop
       computers or notepads) shall be subject to Forensic
       Analysis search by any Peace Officer or any law enforcement
       agency at any time with or without a warrant.

 15.   The defendant shall not knowingly enter any social
       networking sites, (including but not limited to Facebook,
       Instagram, Twitter, Snapchat or any other site which the
       Probation Officer informs him/her of), and/or applications
       ("apps") pertaining to said accounts nor post any ads,
       either electronic or written, unless approved by the
       Probation Officer.

 16.   The defendant shall report all personal e-mail addresses
       used and shall report websites with passwords to the
       Probation Officer within 5 days.




                                     24
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 26 of 28 Page ID
                                  #:674
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 17.   The defendant shall not knowingly access the Internet or
       any other on-line service through use of a computer, or
       other electronic device at any location (including place of
       employment) without prior approval of the Probation
       Officer. The defendant shall not knowingly possess or use
       any data encryption technique program.

 18.   The defendant shall not clean or delete Internet browsing
       activity and must keep a minimum of four weeks of history.

 19.   The defendant shall attend, actively participate in, and
       successfully complete a psychological treatment program as
       directed by the Probation Officer.

 20.   The defendant shall cooperate with psychological and/or
       psychiatric treatment.

 21.   The defendant shall seek and maintain gainful employment
       and/or maintain academic and/or vocational training as
       directed by the Probation Officer.

 22.   The defendant shall not have a checking account during the
       term of probation.

 23.   The defendant shall not knowingly have contact with the
       victim(s).

 24.   The defendant shall not own, knowingly possess, or have
       within his/her custody or control any firearm or ammunition
       for the rest of his/her life pursuant to Section 29800 and
       Section 30305 of the Penal Code.

 25.   A Restitution Fine of between $300 and $10,000 and a 10%
       Administrative Fee be imposed pursuant to Section 1202.4 of
       the Penal Code.

 26.   An additional Probation Revocation Restitution Fine equal
       to that imposed under Penal Code Section 1202.4 be imposed
       and suspended pursuant to Section 1202.44 of the Penal
       Code.




                                     25
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 27 of 28 Page ID
                                  #:675
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 27.   The defendant be ordered to supply buccal swab samples,
       prints, blood specimens, and/or other biological samples
       pursuant to Section 296 of the Penal Code.

 28.   A $10.00 fine plus penalty assessment be imposed pursuant
       to Section 1202.5 of the Penal Code.

 In addition to the above orders of probation, the Court hereby
 orders the following fees, which are not conditions of
 probation, however, are separately due to the Department of Tax
 and Collections during the period of probation. The failure to
 pay such fees will result in civil collection and potential loss
 of the California Driver’s License.

 29.   A Court Security Fee of $400.00 be imposed pursuant to
       Section 1465.8 of the Penal Code.

 30.   A Criminal Conviction Assessment of $300.00 be imposed
       pursuant to Section 70373 of the Government Code.

 31.   A $259.50 Criminal Justice Administration fee to the
       County of Santa Clara be imposed pursuant to Government
       Code 29550, 29550.1 and 29550.2.

 32.   A Presentence Investigation Fee not to exceed $450.00 be
       imposed pursuant to Section 1203.1b of the Penal Code.




                                     26
Case 2:19-cv-08972-CBM-FFM Document 33-8 Filed 05/29/20 Page 28 of 28 Page ID
                                  #:676
 In the Case of JOEL ORTIZ
 Docket #: C1894831                                        March 14, 2019

 33.   A Supervision Fee not to exceed $110.00 per month be
       imposed pursuant to Section 1203.1b of the Penal Code.

 NOTE: Attorney fees if appropriate.


                                      Respectfully submitted,

                                      Laura Garnette
                                      Chief Probation Officer



                                      Juli Gagnon
                                      Deputy Probation Officer
                                      408-435-2218
 JKG/jkg
 Attachments

 Reviewed by:


 ______________________________
 Judith Marshall
 Supervising Probation Officer
 408-435-2140

 The above report has been read and considered by the Court.


                                      ______________________________
                                      EDWARD F. LEE
                                      Judge of the Superior Court
                                      Santa Clara County, California




                                     27
